                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUNICE ELAINE CURRY                         :
                                            :
     v.                                     :       CIVIL ACTION NO. 21-18
                                            :
DEVEREUX FOUNDATION                         :


                                          ORDER

     This 24th day of May, 2021, it hereby ORDERED that Defendant’s Motion to Dismiss

(ECF 7) is GRANTED AND DENIED IN PART as follows:

     1. Defendant’s motion is granted with respect to Plaintiff’s claim of intentional

          infliction of emotional distress. Count II of Plaintiff’s complaint is dismissed with

          prejudice.

     2. Defendant’s motion is denied with respect to Plaintiff’s retaliation claim.


                                                              /s/ Gerald Austin McHugh
                                                            United States District Judge
